TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



ON MOTION FOR RECONSIDERATION EN BANC



NO. 03-05-00358-CV


Marietta Sepaugh, Individually, and as Next Friend of her minor son,
Frank LaGrone, Deceased, Appellant

v.

Paul LaGrone, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. GN402204, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



O R D E R
PER CURIAM 
		The appellant has filed a motion for reconsideration en banc.  The motion is denied.
		It is ordered December 11, 2009.


Before Chief Justice Jones, Justices Patterson, Puryear, Pemberton, Waldrop and Henson;
     Dissenting Opinion by Justice Henson